Citation Nr: 1104790	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy of the left 
upper extremity, to include as secondary to service-connected 
left wrist arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2006 correspondence the Veteran raised the issue 
of entitlement to service connection for depression.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he is entitled to service connection for 
neuropathy of the left upper extremity as secondary to his 
service-connected left wrist arthritis.  Service treatment 
records show that the Veteran fractured his left wrist in May 
1977 and his June 1979 separation examination shows a history of 
a fractured wrist.  The Veteran filed an initial claim for 
service connection for a left wrist disorder with neuropathy in 
June 2006.  In connection with this claim, the RO obtained VA 
outpatient treatment records dated in June 2006, which show a one 
year history of numbness in the left arm.  By rating decision 
dated in April 2008, the RO granted service connection for left 
wrist arthritis and assigned a 10 percent disability rating.

The Veteran was afforded a VA peripheral nerves examination in 
March 2008 which yielded a diagnosis of mild sensorimotor axonal 
peripheral neuropathy involving the left upper extremity with no 
evidence of carpal tunnel syndrome by EMG (electromyography) 
dated in June 2007.  While the examiner noted that the Veteran's 
service treatment records regarding the 1977 left wrist injury 
were negative with regard to neurological abnormalities, the 
examiner nonetheless indicated that he could not provide an 
opinion with regard to whether the Veteran's left upper extremity 
peripheral neuropathy was related to the Veteran's military 
service.  

Where an examiner reports that an opinion cannot be provided 
without resort to speculation, it is necessary to determine 
whether there is additional information that could enable the 
examiner to provide the necessary opinion or whether the 
inability to provide the opinion was based on the limits of 
medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Clarification is needed in this case. 

The Veteran filed a claim for service connection in June 2006.  
38 C.F.R. § 3.310 (pertaining to secondary service connection) 
was amended on September 7, 2006, and that the Veteran was 
notified of the amendments to 38 C.F.R. § 3.310 in the July 2007 
statement of the case.  This regulation provides that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition. 38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995). 

The March 2008 VA examiner also did not opine as to whether the 
Veteran's left upper extremity peripheral neuropathy was 
secondary to or aggravated by his now service-connected left 
wrist arthritis.  See 38 C.F.R. § 3.310.  

If a VA examination is inadequate, the Board must remand the 
case.  A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).


Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 
March 2008 opinion to clarify whether 
there is additional information that 
would enable him to provide the opinion 
he declined to provide on that 
examination; or whether his inability to 
provide the requested opinions was based 
on the limits of medical knowledge. 

If that examiner is unavailable, or 
determines that the requested opinion 
cannot be provided without another 
examination, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of the left upper extremity neuropathy.  
The claims folder is to be furnished 
to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and 
any tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any left upper 
extremity neuropathy was caused by his 
service-connected left wrist disability?

(b) Is it at least as likely as not 
that the Veteran's service-connected left 
wrist disability aggravated his left 
upper extremity neuropathy?

The examiner is informed that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of left upper 
extremity neuropathy present (i.e., a 
baseline) before the onset of the 
aggravation.

The examiner must provide a rationale for 
any opinion expressed.  If the examiner 
must resort to speculation to answer any 
question, he or she should so indicate 
and explain why it would be speculative 
to respond.  

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the Veteran's 
claim.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



